Citation Nr: 0825501	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  04-25 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs compensation benefits in the amount of $18,105.90, to 
include the issue of whether the debt was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2006, the Board remanded this case for the RO to 
adjudicate the issue of whether the overpayment at issue in 
this case had been properly created - to which he had 
expressed disagreement in his July 2004 substantive appeal 
concerning the denial of a waiver of recovery of the 
overpayment.  Subsequently, the RO issued a statement of the 
case (SOC) in July 2007 which determined that the overpayment 
was properly created, and subsequently returned the case to 
the Board for final appellate consideration.  

Unfortunately, the appeal must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In a January 2001 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD), based 
on the veteran's current treatment for PTSD and his combat 
with the enemy in 1968 during the Vietnam Conflict.  
September 21, 1999, was assigned as the effective date for an 
initial 50 percent rating for the disability, which was later 
increased to 100 percent, effective from January 16, 2003.  
In January 2003, the veteran filed a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.  Of record is an undated 
Benefit Statement from the U. S. Department of Labor, Office 
of Workers' Compensation Programs, regarding the veteran's 
Workers' Compensation benefits based on an injury in May 
1990; a copy of a September 2001 letter to him from the U. S. 
Office of Personnel Management, indicating that his Federal 
retirement annuity had been suspended while he was receiving 
Workers' Compensation benefits; and a copy of a December 2002 
decision by an Administrative Law Judge of the Social 
Security Administration (SSA), which found him entitled to 
SSA disability benefits based on his PTSD.  Also of record is 
a completed VA Form 21-4192 (Request for Employment 
Information in Connection with a Claim for Disability 
Benefits) from the Miami Vet Center, dated in April 2003.  
The form indicated that the veteran had worked as a Counselor 
and last worked there in August 2000.  The reason given for 
the termination was "RDTTSE."  The form also noted that the 
veteran began receiving Workers' Compensation benefits in 
March 2001.  

In April 2003, the RO wrote the veteran stating that 
information had been received from the Miami Vet Center 
showing that he was receiving Workers' Compensation benefits 
for his service-connected PTSD.  The RO proposed to terminate 
payment of his VA compensation benefits, effective February 
28, 2001, the day before his Workers' Compensation award.  

The RO again wrote the veteran in August 2003, stating that 
38 C.F.R. § 3.708 "does not permit a veteran to receive 
workers' compensation and VA compensation for the same 
disability."  The letter notified the veteran that his VA 
benefits had been stopped, effective February 28, 2001, and 
that he had been paid too much since February 28, 2001.  
Later in August 2003, the VA Debt Management Center wrote the 
veteran advising him that the amount of the overpayment was 
$18,105.90; the letter also advised him that he had the right 
to dispute the debt and to request a waiver, and notified him 
of his rights and obligations, including his right to a 
hearing.  

The veteran did request a waiver of recovery of the 
overpayment and, in March 2004, the RO's Committee on Waivers 
and Compromises denied that request.  The veteran disagreed 
with that determination and, in June 2004, the RO issued an 
SOC.  A VA Form 9, Appeal to the Board of Veterans' Appeals, 
was received in July 2004 in which the veteran stated that, 
at the time he applied for his Federal retirement benefits, 
he also had a pending claim for Workers' Compensation 
benefits and he indicated that he was unaware that there was 
an "offset."  At that time, he had also applied for service 
connection for PTSD.  He stated that "the inherent delay in 
the VA system which meant that I was caught off-guard with 
respect to [the] VA overpayment, should be considered."  

In June 2006, the Board remanded this case for the RO to 
adjudicate the issue of whether the overpayment was properly 
created, citing Schaper v. Derwinski, 1 Vet. App. 430, 436-37 
(1991) and VAOPGCPREC 6-98 (April 24, 1998).  The RO issued 
an SOC on that issue in July 2007, and a VA Form 9 was 
received from the veteran in November 2007.  In January 2008, 
the RO wrote the veteran, notifying him that the Form 9 
(substantive appeal), concerning the issue concerning whether 
the debt was properly created, was not timely, and terminated 
his appeal of that issue.  

The Board's June 2006 remand advised the veteran that, "to 
appeal an adverse decision relating to the overpayment 
creation issue he must file a notice of disagreement, 
followed by completion of his appeal by filing a timely 
substantive appeal after the issuance of a statement of the 
case."  Despite the Board's direction to the RO in the June 
2006 remand, the Board finds that neither Schaper nor the 
General Counsel's opinion requires a separate statement of 
the case and substantive appeal if the veteran appeals both 
"issues."  In this regard, the Board points to the Court's 
Conclusion in Schaper - which was also cited in the General 
Counsel's opinion - which states, "[w]e hold, 
alternatively, that the question of the validity of the 
asserted debt, which the appellant challenged from the outset 
and before the Board, must be determined as part of his 
application for a waiver of the debt."  Schaper, 1 Vet. App. 
at 437 [emphasis added].  The Board recognizes that the 
veteran in this case did not disagree with the validity of 
the debt from the outset, as was the case in Schaper; in this 
case, he stated his disagreement as to that issue in his 
substantive appeal concerning the denial of a waiver.  
Nevertheless, the Board believes that the creation issue is 
an inherent, threshold aspect of a claim for waiver of 
recovery of an overpayment, rather than a separate issue that 
requires a separate notice of disagreement, statement of the 
case, and substantive appeal.  Therefore, although the RO 
determined that the overpayment was properly created, the 
timeliness of the November 2007 Form 9 is irrelevant, and the 
question of whether the debt was properly created remains 
before the Board.  

As set forth above, the reason given by the Vet Center for 
the termination of the veteran's employment was "RDTTSE."  
The Board is unable to determine whether that reason showed 
that the veteran's employment at the Vet Center was 
terminated due to his service-connected PTSD, as found by the 
RO.  

Because, as discussed above, a determination as to the proper 
creation of the overpayment in this case is a threshold issue 
to a determination regarding the veteran's request for a 
waiver of recovery of the debt, the case must be remanded for 
further development.  

The Board also observes that, on the VA Form 9 that was 
received from the veteran in November 2007, he indicated that 
he wanted a hearing before the Board at the RO, apparently 
concerning the creation issue.  On remand, the RO should 
determine whether the veteran still wishes a Board hearing 
and, if so, schedule the hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Vet Center fully 
explain the reason for the termination of 
the veteran's employment at that facility 
in August 2000.  Request copies of all 
records from the U.S. Department of 
Labor, Office of Workers' Compensation 
Programs, concerning that agency's award 
of Workers' Compensation benefits to the 
veteran, including a copy of the decision 
awarding such benefits, specifically 
showing the basis for the award.  

2.  Then, again consider whether the 
overpayment at issue in this case was 
properly created and, if so, again 
consider the veteran's claim of 
entitlement to a waiver of recovery of 
that overpayment.  If the veteran's claim 
is not granted to his satisfaction, 
provide him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond.  

3.  Determine whether the veteran still 
wishes a Board hearing and, if he wishes 
a hearing before the Board at the RO, 
schedule the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


